IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


P.N.,                                         :   No. 307 MAL 2021
                                              :
                     Petitioner               :
                                              :   Petition for Allowance of Appeal
                                              :   from the Order of the
               v.                             :   Commonwealth Court
                                              :
                                              :
DEPARTMENT OF HUMAN SERVICES,                 :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

        AND NOW, this 7th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.